Citation Nr: 1745418	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for headaches, including as due to an undiagnosed illness, to include as secondary to service-connected syncope and a scar over the posterior occiput.

3.  Entitlement to an increased rating for subscapular bursitis of the left shoulder, evaluated as 30 percent disabling, prior to January 3, 2012, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

A. Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to January 2006.  The Veteran served in the Navy and served in Southwest Asia.  

This matter is on appeal from January 2012 and February 2012 rating decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was before the Board in December 2014, January 2016, and August 2016.  The December 2014 Board decision remanded the claim for new VA examinations to assess the Veteran's claim for headaches, a psychiatric disorder, and left shoulder disability.  The January 2016 decision granted service connection for unspecified anxiety disorder with depression and alcohol dependency, denied service connection for PTSD, and denied increase ratings for the Veteran's left shoulder disability.  The January 2016 Board decision remanded the claims for erectile dysfunction and headaches.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and in January 2017 the Court vacated and remanded the portion of the January 2016 Board decision that denied service connection for PTSD and denied a higher rating for the left shoulder from January 3, 2012.  

In August 2016, the Board Veteran's service connection claim for headaches was remanded for a new VA examination and medical opinion and the claim for service connection for erectile dysfunction was denied.  The claim for headaches has been returned for appellate action.

The Veteran appealed the Board's August 2016 decision that denied erectile dysfunction to the U.S. Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the August 2016 Board decision in September 2017.  The Board notes that the proper procedures for advising the Veteran and his representative that the issue has been returned and offering them a chance to respond for this issue have not been completed.  Given these due process concerns, the Board will not address the issue of erectile dysfunction in this decision and the issue will be addressed in a future Board decision. 

The issues of hearing loss and tinnitus have been raised by the record in a February 2016 VA 21-4138 Statement in Support of Claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required as to the above listed issues.

Service Connection for PTSD

The Veteran is seeking service connection for PTSD as a result of his military service.  

The Veteran has been evaluated multiple times for a psychiatric disorder.  In May 2012, a VA examiner found the Veteran's reported stressors did not meet Criteria A to substantiate a diagnosis of PTSD.  In December 2014 the Board remanded the Veteran's claim finding the examination in adequate.  The Veteran underwent another psychiatric VA examination in April 2015; however, this examination specifically excluded an assessment of PTSD and eating disorders.  (See April 2015 Mental Disorders Disability Benefits Questionnaire).  

Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, the Board finds that another examination is necessary to obtain an opinion as to whether the Veteran has PTSD. 

Service Connection for Headaches

The Veteran is seeking service connection for a headache disability.  The Board finds an addendum opinion must be obtained to address whether the Veteran's headaches are related to his service-connected disabilities.  

A Court or Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Additionally, where VA provides the veteran an examination in a service connection claim the examination must be adequate.  Barr, 21 Vet. App. at 311.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

In August 2016 the Board remanded the Veteran's claim for service connection for headaches to afford the Veteran a VA examination to determine the nature and etiology of his claimed headache disability.  The examiner was asked to opine whether the Veteran has a disability manifested by headaches that is attributable to a known clinical diagnosis or whether any such problem is a manifestation of an undiagnosed illness.  For a headache disability determined to be attributable to a known clinical diagnosis, the examiner was asked to opine whether the condition had its onset in service, is related to service, or was caused or aggravated by any of the Veteran's service-connected disabilities.

The November 2016 examiner diagnosed the Veteran with migraines with aura and chronic tension type headaches.  The examiner stated that the Veteran's headache condition is unrelated to his service-connected disabilities because the evidence does not show the headaches coincided with a service injury or were worsened as a result of a service-connected disability.  (See November 2016 Headaches Disability Benefits Questionnaire).  In the opinion for secondary service connection, the November 2016 examiner mostly focused on the Veteran's syncope condition.  The examiner discussed the Veteran's degenerative disc disease of the lumbar back but only briefly.  (See November 2016 Medical Opinion Disability Benefits Questionnaire).  The examiner failed to discuss the Veteran's unspecified anxiety disorder with depression and alcohol dependence and his left shoulder disability in relation to the Veteran's headache condition.  The examiner opined that it is less likely than not the Veteran's headaches are proximately due to or the result of the Veteran's service-connected condition.  (See November 2016 Medical Opinion Disability Benefits Questionnaire).  The examiner's rationale consisted of one sentence that stated the service-connected disabilities do not cause headaches.  

Therefore, the Board finds the opinion is inadequate and an addendum opinion is required.

Increased Rating for Left Shoulder Disability

The Veteran most recently underwent a VA examination of his left shoulder in April 2015.  However, the Board finds that the examination is inadequate for rating purposes and a new examination must be conducted.  

In a recent precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The April 2015 VA examination appears to include the required testing under Correia but the examination report is vague.  As the Court pointed out in its January 2017 decision, the examiner noted that the Veteran experienced pain during flexion testing but did not indicate, in degrees, at what point the pain began.  The examiner stated that the Veteran completed repetitive use testing that did not produce additional functional loss but did not report the actual range of motion results in degrees.  In addition to this, muscle strength testing results are incomplete.  The examiner noted the Veteran's muscle strength testing during forward flexion but did not provide a value for abduction.  

On remand, a new examination that includes all testing pursuant to § 4.59 and Correia is needed.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding medical records.  All records/responses received should be associated with the claims file.  If any records could not be obtained, a written statement should be incorporated into the record.

2.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to obtain an opinion as to whether the Veteran has PTSD.  The claims file and a copy of this remand should be made available to the examiner for review.  The examiner should offer an opinion, with complete rationale, as to the following:

Whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is diagnosed, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that PTSD is related to the Veteran's military service.  Please specifically identify the particular stressor(s) upon which the diagnosis is predicated.

3.  Obtain an addendum opinion from the November 2016 VA examiner, or if unavailable from another neurologist, as to the etiology of the Veteran's headache condition.  A new examination is not necessary unless the neurologist opines one is needed.  The following opinions, with a complete rationale, should be offered:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine with aura and chronic tension headaches are proximately due to or the result of any of the Veteran's service-connected disabilities, including unspecified anxiety disorder with depression and alcohol dependency and the Veteran's chronic subscapular bursitis of the left shoulder.

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine with aura and chronic tension headaches aggravated by any of the Veteran's service connected disabilities, including unspecified anxiety disorder with depression and alcohol dependency and the Veteran's chronic subscapular bursitis of the left shoulder?

4.  Schedule the Veteran for a VA examination of his left shoulder disability.

Range of motion for the joint should be tested actively and passively, in weight-bearing and nonweight-bearing, after repetitive use, and, if possible, with the range of the opposite undamaged joint.  

The examiner should also identify the limitation of activity imposed by the Veteran's left shoulder disability with a full description of the effect of the left shoulder disability upon ordinary activities.  The VA examiner should describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the left shoulder should be noted and described.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner should explain why it is not feasible to render such an opinion.

5.  The AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







